Case: 20-1759    Document: 36   Page: 1    Filed: 02/19/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

 IN RE: FATIGUE FRACTURE TECHNOLOGY, LLC,
                     Appellant
              ______________________

                        2020-1759
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 90/014,120.
                   ______________________

                Decided: February 19, 2021
                 ______________________

     MEREDITH MARTIN ADDY, AddyHart P.C., Atlanta, GA,
 for appellant. Also represented by BENJAMIN CAPPEL,
 GREGORY B. GULLIVER, ROBERT PATRICK HART, Chicago, IL.

    MEREDITH HOPE SCHOENFELD, Office of the Solicitor,
 United States Patent and Trademark Office, Alexandria,
 VA, for appellee Andrew Hirshfeld. Also represented by
 THOMAS W. KRAUSE, WILLIAM LAMARCA, FARHEENA
 YASMEEN RASHEED.
             ______________________

     Before LOURIE, DYK, and MOORE, Circuit Judges.
 MOORE, Circuit Judge.
Case: 20-1759     Document: 36      Page: 2     Filed: 02/19/2021




 2                       IN RE: FATIGUE FRACTURE TECHNOLOGY




     Fatigue Fracture Technology, LLC (FFT) appeals a Pa-
 tent Trial and Appeal Board decision affirming an exam-
 iner’s final rejection of claims 1, 3, 5, and 6 of U.S. Patent
 No. 7,497,361 during ex parte reexamination. Those
 claims, the Board held, would have been obvious over the
 combination of Cavallo 1 and Bayliss. 2 We affirm.
                         BACKGROUND
     The ’361 patent is directed to a two-step process for
 fracturing a connecting rod, which is the rod that connects
 the crankshaft to the piston in an internal-combustion en-
 gine. First, a cyclic force is applied to create fatigue cracks,
 thereby weakening the rod. Second, a larger “dynamic
 force” is applied to fracture the weakened rod into two
 pieces (a cap portion and a rod portion). Claim 1 of the ’361
 patent 3 (as amended during reexamination) is representa-
 tive of the process:
     1. A process for the fracture separation of a part
     having a cylindrical bore passing there through
     into a first portion and a second portion, the cylin-
     drical bore having a central axis, the part having
     two opposed sides proximate to the intersection of
     a predetermined fracture plane passing through
     the cylindrical bore and the part, the process in-
     cluding the steps of:
         applying at least one fatigue force to at least
         one of the first portion and the second portion,
         said at least one fatigue force being applied to
         fatigue the part by creating fatigue cracks
         along said predetermined fracture plane and


     1   U.S. Patent No. 5,699,947.
     2   U.S. Patent No. 3,155,300.
     3   FFT does not present any separate arguments con-
 cerning claims 3, 5, or 6, nor does it dispute the Director’s
 assertion that claim 1 is representative.
Case: 20-1759    Document: 36      Page: 3    Filed: 02/19/2021




 IN RE: FATIGUE FRACTURE TECHNOLOGY                           3



        weaken the part for fracture of the part into the
        first portion and the second portion so as to sep-
        arate the first portion from the second portion
        substantially along said predetermined frac-
        ture plane, said at least one fatigue force being
        selected from the group consisting of:
            i) a longitudinal cyclic force applied to one
            of the first portion and the second portion
            relative to the other of the first portion and
            the second portion, said longitudinal cyclic
            force being applied in a direction substan-
            tially perpendicular to said predetermined
            fracture plane, and
            ii) a lateral cyclic force applied to each of
            the opposed sides of the part, each of said
            lateral cyclic forces being applied along a
            substantially straight line that is substan-
            tially parallel to the predetermined frac-
            ture plane and substantially perpendicular
            to the central axis, where at any time in-
            stant, each of said lateral cyclic forces being
            substantially equal in magnitude and act-
            ing opposite in direction to one another;
            and
        applying a dynamic force to one of the first por-
        tion and the second portion relative to the other
        of the first portion and the second portion, of
        the part weakened with fatigue cracks therein,
        in a direction substantially perpendicular to
        said predetermined fracture plane and the fa-
        tigue cracks, to thus separate the first portion
        from the second portion via a brittle fracture.
 J.A. 131–32.
    On April 10, 2018, Navistar, Inc. sought ex parte reex-
 amination of claims 1, 3, 5, and 6. An examiner granted
Case: 20-1759     Document: 36      Page: 4    Filed: 02/19/2021




 4                       IN RE: FATIGUE FRACTURE TECHNOLOGY




 Navistar’s request and issued a final rejection, determining
 that the claims would have been obvious over (1) the com-
 bination of Bayliss and Cavallo, and (2) the combination of
 Bayliss and Brovold. 4 Regarding the first combination, the
 examiner found that Bayliss discloses applying a pre-stress
 force and a cyclic fatigue force to fracture a metal bar, and
 Cavallo discloses applying a pre-loading force and then a
 parting force to fracture a connecting rod. J.A. 220–21.
 The examiner also found that a person of ordinary skill in
 the art (POSITA) would have been motivated to incorpo-
 rate Cavallo’s parting force into Bayliss’ process, as Bay-
 liss’ pre-stress force and Cavallo’s pre-loading force are
 analogous, and Cavallo indicates that its parting force
 “maintains the desirable benefit of simplified production of
 the connecting rod.” J.A. 221–22. The examiner later elab-
 orated that a POSITA would have recognized the efficiency
 gains from combining Bayliss and Cavallo:
     As would be readily apparent to one skilled in the
     art, the application of a final peak stress/force, such
     as is taught in Cavallo, to a part that has been fa-
     tigue-weakened as disclosed in Bayliss, would re-
     sult in the fracture separation being completed in
     an efficient manner. In this regard, the magnitude
     of the final separation force would logically be less
     than that needed to separate a non-fatigue-weak-
     ened part (for example), and the final separation
     force would require less time to effect the part sep-
     aration as compared to the time needed to separate
     the part using only the superimposed fatigue
     stressing disclosed in Bayliss.
 J.A. 102.
     FFT appealed both obviousness rejection grounds to
 the Board. Regarding the rejection based on Bayliss and



     4   U.S. Patent No. 4,754,906.
Case: 20-1759     Document: 36      Page: 5    Filed: 02/19/2021




 IN RE: FATIGUE FRACTURE TECHNOLOGY                           5



 Cavallo, FFT argued that a POSITA would not have been
 motivated to combine these references because: (1) Bayliss’
 process is so slow that “[n]o improvement or gain would be
 expected from applying the teachings of Bayliss, over a pe-
 riod of a few seconds, in a combination of Cavallo’s teach-
 ings”; (2) “[u]sing Bayliss in view of Cavallo will result in a
 considerably more expensive fracture process, where [Bay-
 liss requires] cryogenic cooling or a similar technique”; and
 (3) “each reference independently accomplishes the separa-
 tion of a part” without “yielding or elongation.” J.A. 124–
 25. FFT further argued that the combination of Bayliss
 and Cavallo would not satisfy the “fatigue force” limitation
 because Bayliss does not disclose a “fatigue force” that
 “does not break the part [b]ut only weaken[s] it.” J.A. 125.
    The Board rejected FFT’s arguments and affirmed the
 examiner’s obviousness rejection based on Bayliss and
 Cavallo. The Board did not reach the rejection based on
 Brovold and Bayliss. FFT appeals. We have jurisdiction
 under 28 U.S.C. § 1295(a)(4)(A).
                          DISCUSSION
      We review the Board’s ultimate obviousness determi-
 nation de novo and the factual findings for substantial evi-
 dence. PersonalWeb Techs., LLC v. Apple, Inc., 917 F.3d
 1376, 1381 (Fed. Cir. 2019). Relevant here, factual findings
 underlying an obviousness determination include findings
 as to (1) “the scope and content of the prior art” and (2) “the
 presence or absence of a motivation to combine or modify
 with a reasonable expectation of success.” Ariosa Diagnos-
 tics v. Verinata Health, Inc., 805 F.3d 1359, 1364 (Fed. Cir.
 2015).
     Regarding the scope and content of the prior art, the
 Board credited the examiner’s findings that (1) Bayliss
 teaches all of claim 1’s limitations except for the applica-
 tion of a final “dynamic force,” and (2) Cavallo teaches such
 a dynamic force. J.A. 6–7. FFT argues that Cavallo and
 Bayliss, either alone or in combination, lack a fatigue force
Case: 20-1759     Document: 36      Page: 6    Filed: 02/19/2021




 6                       IN RE: FATIGUE FRACTURE TECHNOLOGY




 that weakens but does not fracture the connecting rod, as
 required by claim 1. Appellant Br. at 32. FFT reasons that
 Bayliss teaches a “fatigue to failure” process rather than a
 “fatigue to weaken” process. Id. at 21, 39. The Director
 responds that “this argument improperly attacks the
 teachings of Bayliss alone,” rather than the combination of
 Bayliss and Cavallo. Appellee Br. at 25. We agree with the
 Director.
     Substantial evidence supports the Board’s finding that
 the combination of Bayliss and Cavallo meets the “fatigue
 the part . . . and weaken the part for fracture” limitation of
 claim 1. In this combination, Cavallo’s parting force breaks
 the connecting rod, not Bayliss’ cyclic fatigue force. And
 FFT conceded that Bayliss’ fatigue force “would weaken
 [the rod]” before breaking it. J.A. 55:1–4; see also J.A. 53:8–
 16 (“[Bayliss is] not talking about making little breaks or
 anything else. I mean I will admit, yes, there [sic] has to
 be happening because, eventually, the piece breaks . . . .”).
 Thus, because Bayliss’ fatigue force weakens the rod before
 Cavallo’s parting force breaks it, the combination of Bayliss
 and Cavallo results in a “fatigue to weaken” process.
      Regarding motivation to combine, FFT argues a
 POSITA would not combine Bayliss and Cavallo because
 Bayliss’ process is too slow and requires cooling the rod to
 its brittle/ductile transition temperature. The Director re-
 sponds that substantial evidence supports the Board’s mo-
 tivation to combine finding, and Bayliss’ duration and
 cooling do not undermine that finding. The Director fur-
 ther argues that Bayliss’ process would not necessarily re-
 quire as much time or cooling as FFT contends.
     Substantial evidence supports the Board’s finding that
 a POSITA would have been motivated to combine Bayliss
 and Cavallo. Cavallo teaches that reducing the force nec-
 essary to fracture a connecting rod is desirable. J.A. 30 at
 2:3–9 (disclosing that a high parting force causes “consid-
 erable and quick wear” of machinery). And, as already
Case: 20-1759     Document: 36     Page: 7    Filed: 02/19/2021




 IN RE: FATIGUE FRACTURE TECHNOLOGY                          7



 mentioned, FFT conceded that Bayliss’ fatigue force would
 weaken a connecting rod. Based on this evidence, the
 Board found that it would have been obvious to combine
 Bayliss and Cavallo because “one skilled in the art would
 find it desirable to first weaken a part via fatigue to reduce
 a required fracture force magnitude.” J.A. 9–10.
      FFT’s arguments regarding Bayliss’ duration and cool-
 ing do not persuade us that no reasonable fact finder could
 have arrived at the Board’s finding as to motivation to com-
 bine. The representative claim does not recite time or tem-
 perature limits, so to the extent FFT contends combining
 Bayliss and Cavallo ventures outside the claim’s scope, it
 is incorrect. Regarding duration, FFT argues, based on the
 example given in Bayliss, that a skilled artisan would not
 be motivated to use Bayliss’ fracture technique because it
 could take 17.5 minutes to fracture a part. Time-to-frac-
 ture, however, is not the same as time-to-weaken. Bayliss
 also discloses altering variables to speed up the process.
 See, e.g., J.A. 33 at 2:58–59 (“By increasing the frequency
 of the stress reversals, fracture can be brought about in a
 much shorter time.”). As for cooling, Bayliss discloses that
 the temperature is not fixed but rather depends on the ma-
 terial being fractured. Id. at 1:39–44 (“[T]he zone to be
 fractured of the bar stock is maintained at a temperature
 in the region of, but preferably below, the brittle/ductile
 transition temperature of the metal.”). The Director has
 met its burden: there is substantial evidence for the find-
 ing of a motivation to combine in this case.
                         CONCLUSION
     Because substantial evidence supports the Board’s
 findings underlying its obviousness determination, we af-
 firm the Board’s determination that claims 1, 3, 5, and 6
 would have been obvious over Bayliss in view of Cavallo.
 Because we affirm the Board’s determination of obvious-
 ness over Bayliss and Cavallo, we need not reach Fatigue’s
 appeal related to the Bayliss and Brovold combination.
Case: 20-1759   Document: 36   Page: 8   Filed: 02/19/2021




 8                   IN RE: FATIGUE FRACTURE TECHNOLOGY




                     AFFIRMED